Citation Nr: 1545248	
Decision Date: 10/23/15    Archive Date: 10/29/15

DOCKET NO.  11-08 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for insomnia, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

3.  Entitlement to service connection for residuals of a stroke, to include as secondary to hypertension.
 
4.  Entitlement to service connection for a cardiac disability, claimed as secondary to hypertension or residuals of a stroke.
 
5.  Entitlement to service connection for a vision disability, claimed as secondary to hypertension or residuals of a stroke.
 
6.  Entitlement to service connection for left shoulder scarring, claimed as a dermatological condition, due to an undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.  

7.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

8.  Entitlement to an initial rating in excess of 10 percent for a right shoulder disability.

9.  Entitlement to an initial compensable rating for a headache disability.

10.  Entitlement to an initial compensable rating for residual scar of the right shoulder.

11.  Entitlement to an initial compensable rating for pseudofolliculitis barbae.

12.  Entitlement to an initial compensable rating for residuals of an injury to the left little finger.

13.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities.


REPRESENTATION

Appellant represented by:	Benjamin D. Walters, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel

INTRODUCTION

The Veteran had active service from November 1983 to August 1992.  

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina and October 2010 and June 2013 rating decisions of the RO in Atlanta, Georgia.  Jurisdiction of these matters is with the RO in Atlanta, Georgia.  

In May 2015, the Veteran testified during a hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record.

The issue of entitlement to apportionment of the Veteran's benefits has been raised by the record in a September 2013 letter from the custodial parent of the Veteran's minor children, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 


FINDINGS OF FACT

The evidence shows that it is at least as likely as not that hypertension had its onset in service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015). 

Service connection may be presumed for certain chronic diseases, such as cardiovascular-renal disease, which develop to a compensable degree within one year after separation from service, even though there is no evidence of such disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2015). 

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2015).

If there is no evidence of a chronic condition inservice or an applicable presumptive period, then a showing of continuity of symptomatology after service may serve as an alternative method of establishing a service connection claim.  38 C.F.R. § 3.303(b) (2015).  Continuity of symptoms may be established if a claimant can demonstrate (1) a condition in service; (2) evidence of post- service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  If service connection is established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  Continuity of symptomatology applies only to those conditions explicitly recognized as chronic.  38 C.F.R. § 3.309(a) (2015); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

To determine whether service connection is warranted for a disability, VA is responsible for deciding whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The service medical records show that in November 1984, the Veteran's blood pressure was 146/98, 150/98, 128/82, and 132/88.  He was diagnosed with hypertension.  In May 1987, his blood pressure was 150/90.  In July 1990, his blood pressure was 147/93.  In August 1990, his blood pressure was 154/102.  In October 1990, his blood pressure was 152/108.  Post-service records show that in December 1992, his blood pressure was 164/94.   Post-service VA medical records show that the Veteran is diagnosed with hypertension, at times, not well controlled.  The evidence of record confirms that the Veteran has a current diagnosis of hypertension.  Thus, the ultimate disposition of this appeal rests upon whether the disability is related to service.

The service medical records shows that the onset of his hypertension was in service, and that, he was, in fact, diagnosed with hypertension in November 1984.   The Board is aware of the January 2013 VA examiner's opinion that the Veteran's hypertension was less likely than not incurred n or caused by service.  However, that opinion was based on the examiner's citing to only three service records in which he found that the Veteran had temporary elevated blood pressure that returned to normal.  The Board assigns that opinion no probative value as the examiner clearly did not consider the November 1984 service treatment record that diagnosed hypertension, or the numerous other records documenting elevated blood pressure readings in service.  The Veteran has also provided a competent and highly credible account of having high blood pressure in service and shortly after separation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board).  

The Board finds that because the record shows a diagnosis of hypertension was first made while the Veteran was on active duty and since he continues with the same diagnosis, that the lack of a favorable etiological medical opinion is not detrimental to the claim.  Significantly, there is no evidence to suggest that the hypertension developed as the result of an intercurrent cause.  The evidence shows that hypertension, a chronic disability, was diagnosed in service and continues to be present.  Therefore, the Board concludes that the criteria for service connection for hypertension have been met, and the claim is granted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension is granted.  


REMAND

During the May 2015 Board hearing, the Veteran indicated that each of his service-connected disabilities were more severe than compensated by the currently assigned disability ratings, and then when previously examined.  The Veteran also submitted a June 2014 private psychological evaluation demonstrating a change in severity of the service-connected psychiatric disability.  Therefore, to ensure that the record demonstrates the current severity of the Veteran's service-connected right shoulder disability, headache disability, residual scar of the right shoulder, chronic psychiatric disability, pseudofolliculitis barbae, and residuals of an injury to the left little finger on appeal, more contemporaneous VA examinations are warranted.  Green v. Derwinski, 1 Vet. App. 121 (1991); Caffrey v. Brown, 6 Vet. App. 377 (1994).

With regard to the claims for service connection for residuals of a stroke, cardiac arrest, and a vision disorder, the Veteran asserts that those disabilities are related to hypertension, as one of his theories of entitlement.  As this decision grants service connection for hypertension, an additional VA examination is warranted to address the issue of secondary service connection.  

In addition to the above, service connection may also be warranted for a Persian Gulf Veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  38 C.F.R. § 3.317(a)(1) (2015). 

There are three types of qualifying chronic disabilities: (1) an undiagnosed illness; (2) a medically unexplained chronic multisymptom illness; and (3) a diagnosed illness that the Secretary determines in regulations prescribed under 38 U.S.C.A. § 1117(d) warrants a presumption of service-connection.  38 C.F.R. § 3.317 (2015).

The term undiagnosed illness is defined as a condition that by history, physical examination and laboratory tests cannot be attributed to a known clinical diagnosis. In the case of claims based on undiagnosed illness criteria, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Further, lay persons are considered competent to report objective signs of illness.  38 U.S.C.A. § 1117  (West 2014); 38 C.F.R. § 3.317 (2015); Gutierrez v. Principi, 19 Vet. App. 1 (2004). 

Medically unexplained chronic multisymptom illnesses are defined by a cluster of signs or symptoms, and included chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases). Chronic multisymptom illnesses of partially understood etiology and pathophysiology will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2015).

Objective indications of a chronic disability include both signs, in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 C.F.R. § 3.317 (2015).

Signs or symptoms which may be manifestations of an undiagnosed illness or a chronic multisymptom illness include, but are not limited to: fatigue, signs or symptoms involving the skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  If signs or symptoms have been medically attributed to a diagnosed (rather than undiagnosed) illness, the Persian Gulf War presumption of service connection does not apply.  38 C.F.R. § 3.317(b) (2015). 

The record shows that the Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War. Therefore, the Persian Gulf statutory and regulatory provisions are applicable in this case.  The Veteran asserts that he has insomnia and a left shoulder scarring condition, claimed as a dermatological condition, due to exposure to an undiagnosed illness due to environmental hazards during Gulf War service.  Thus, a remand is warranted to provide the Veteran a Gulf War examination to address the nature and etiology of any insomnia disorder and left shoulder dermatological condition, to include scarring.  

During the May 2015 Board hearing, the representative noted that the Veteran was approved for Social Security Administration  (SSA) disability benefits.  However, no attempts have yet been made to contact SSA and obtain any decisions or records and associated them with the claims file.  While SSA records are not controlling for VA determinations, they may be pertinent to VA claims.  Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Prior to scheduling the above examinations, all outstanding VA medical records dated from August 1992 to February 2008 and from July 2011 to the present should be obtained and associated with the claims file.  Dunn v. West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 611 (1992).

The Veteran has asserted that he is unable to maintain substantially gainful employment due to service-connected disabilities.  A TDIU claim is part of an increased rating claim when a TDIU claim is raised by the record.  Thus, in this case, the issue of entitlement to a TDIU is properly before the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Board finds that the Veteran's claim for TDIU is inextricably intertwined with his claims for higher initial ratings and for entitlement to service connection on appeal.  The appropriate remedy where a pending claim is inextricably intertwined with a claim currently on appeal is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran a letter satisfying the duty to notify provisions with respect to a claim for TDIU.  Ensure that the Veteran is provided with notice of what evidence is needed to support a claim for secondary service connection pursuant to 38 C.F.R. § 3.310 (2015), and the criteria required for the claims based on Persian Gulf service under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  In addition, the letter should request that the Veteran provide sufficient information, and if necessary, authorization, to enable VA to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.

2.  Obtain from the SSA any decisions and records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning that claim.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

3.  Obtain all outstanding VA medical records dated from August 1992 to February 2008 and from July 2011 to the present.

4.  Schedule Veteran for a VA Gulf War protocol examination by an examiner with the appropriate expertise who has not previously examined the Veteran, to address the etiology of claimed insomnia and left shoulder dermatological disability.  All appropriate tests or studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide a complete rationale for all conclusions.

(a) The examiner should state whether the Veteran has a diagnosed insomnia disability or left shoulder dermatological disorder, to include scarring.  

(b)  If any claimed insomnia disability or dermatological disorder of the left shoulder is determined to be attributable to a known clinical diagnosis, state whether it is at least as likely as not (50 percent or greater probability) that either disability was incurred during any period of active duty or is otherwise related to any aspect service, to include reported exposure to environmental hazards while on active duty in the Southwest Asian Theater of Operations during the Persian Gulf War. 

(c) If a diagnosis cannot be provided for the claimed insomnia disorder or dermatological disorder of the left shoulder, state whether there are signs and symptoms that represent an undiagnosed illness or medically unexplained chronic multisymptom illness. 

5.  Schedule the Veteran for a VA examination to determine the current nature and severity of a service-connected residual scar of the right shoulder and pseudofolliculitis barbae.  The examiner must review the claims file and should note that review in the report.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should: 

(a) Provide an opinion as to whether pseudofolliculitis barbae causes ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or is exceptionally repugnant; or whether there is constant exudation or itching, extensive lesions, or marked disfigurement; or whether it is manifested by exfoliation, exudation or itching, if involving an exposed surface or extensive area.  The examiner should state the amount of exposed area affected by the disorder and whether intermittent systemic therapy or other immunosuppressive drugs are required, and if so, the duration of that treatment required during the past 12-month period.  

(b) With regard to the residual scar of the right shoulder, the examiner should state the size of the scar and scar areas in square inches or square centimeters; whether any scar is painful; whether any scar is superficial (not associated with underlying soft tissue damage); whether any scar is deep (associated with underlying soft tissue damage); whether any scar is unstable (with frequent loss of covering of skin over the scar); whether any scar is well-healed, tender, adherent, or ulcerated; and whether any scar residuals cause limited motion or other limitation of function of an affected bodily part, and if so, the examiner must describe in detail the limitations, and extent and severity thereof.

6.  Schedule the Veteran for a VA examination to determine the current nature and severity of a right shoulder disability and residuals of an injury of the left little finger.  The examiner must review the claims file and should note that review in the report.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should provide the rationale for opinions expressed.  The examiner should provide the following information:

(a) Discuss whether arthritis is found on x-ray for the right shoulder and left little finger disabilities.

(b) Report range of motion of the right shoulder and left little finger, expressed in degrees.  Make specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, or incoordination associated with the right shoulder and left little finger disabilities.  If pain on motion is observed, the examiner should indicate the point at which pain begins.  The examiner should also indicate whether, and to what extent, the Veteran experiences functional loss of the right shoulder and left little finger due to pain or any other symptoms during flare-ups or with repeated use.  To the extent possible, the examiner should express any additional functional loss in terms of additional degrees of limited motion. 

(c) All symptoms and manifestations of the service-connected right shoulder and left little finger disabilities should be clearly set forth in the examination report. 

(d) The examiner should state what level of neurological impairment is present, if any, due to the right shoulder and left little finger disabilities and should state whether the impairment most nearly approximates mild, moderate, or severe incomplete paralysis or complete paralysis.  The examiner should describe all neurological signs and symptoms present and should conduct any necessary tests.

7.  Schedule the Veteran for a VA examination to determine the current nature and severity of a headache disability and to determine the etiology of residuals of stroke, cardiac, and vision disabilities.  The examiner must review the claims file and should note that review in the report.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  In providing the opinions, the examiner is requested to reconcile and discuss a February 2008 VA medical record noting that the Veteran had a history of high blood pressure, neurological examination which was remarkable for visual field deficit in the right eye, and an anti-hypertensive was stared in view of the hemorrhagic component on CT; an April 2008 VA discharge summary noting a history of hemorrhagic CVA; an October 2009 neurology record noting that the Veteran had a "PCA infarct" in February 2008 in the setting of uncontrolled hypertension and dyslipidemia; and a January 2013 VA examination report noting that the Veteran was using cocaine in 2008 which was a direct risk for stroke and that the Veteran did not have a hemorrhagic stroke which would be a complication of hypertension, but rather an infarct (clot) stroke.  

(a) The examiner should provide an opinion as to which of the following criteria best describes the Veteran's migraine headache disability based on the severity, frequency, and duration of attacks:  (1)With characteristic prostrating attacks averaging one in two months over last several months, (2) With characteristic prostrating attacks occurring on an average once a month over last several months, or (3) With very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

(b) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's residuals of stroke, cardiac arrest, and vision disabilities are related to service.  If it is more likely that any of the disabilities is related to some other cause, the examiner should so state.

(c) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has residuals of a stroke, cardiac arrest, and vision disabilities that are proximately due to or caused by service-connected hypertension.  

(3) The examiner should opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran has residuals of a stroke, cardiac arrest, and vision disabilities that are aggravated (permanently increased in severity beyond the natural progress of the condition) by service-connected hypertension. 

8.  Schedule the Veteran for a VA examination to determine the current nature and severity of PTSD.  The examiner must review the claims file and should note that review in the report.  Any necessary tests and studies should be accomplished and all clinical findings reported in detail.  The examiner should make specific findings as to the extent and frequency of all psychiatric symptoms.  The examiner also should provide a full multi-axial diagnosis, including assignment of a Global Assessment of Functioning (GAF) scale score representing the level of impairment due to the psychiatric symptoms, and an explanation of what the score means.  The examiner should provide an assessment of the impact of the Veteran's psychiatric disability on employability and should opine as to the level of social and occupational impairment caused. The examiner should also opine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's service-connected disabilities of right shoulder disability, headache disability, residual scar of the right shoulder, chronic psychiatric disability, pseudofolliculitis barbae, residuals of an injury to the left little finger, and hypertension, without consideration of any nonservice-connected disabilities, make him unable to secure or follow a substantially gainful occupation.  If the Veteran's service-connected disabilities do not make him unemployable, the examiner should suggest the type of employment the Veteran would be capable of performing with his current service-connected disabilities, considering his current skills and educational background.  The examiner should also state what accommodations would be necessary due to the service-connected disabilities.

9.  Then, readjudicate the claims, to include entitlement to a TDIU.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans 

Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


